

 SCON 47 ENR: Directing the Clerk of the House of Representatives to make a correction in the enrollment of H.R. 6157.
U.S. Senate
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. CON. RES. 47IN THE SENATE OF THE UNITED STATESSeptember 26, 2018Agreed toCONCURRENT RESOLUTIONDirecting the Clerk of the House of Representatives to make
a correction in the enrollment of H.R. 6157.That, in the enrollment of the bill H.R. 6157, the Clerk of the House of Representatives shall make the following corrections:(1)Amend the long title so as to read: “Making consolidated appropriations for the Departments of Defense, Labor, Health and Human Services, and Education, and Related Agencies for the fiscal year ending September 30, 2019, and for other purposes.”.(2)In section 101(4) of division C, strike “31” and insert “141”.Secretary of the SenateClerk of the House of Representatives